Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “identifying a current status of the device if the event invocation using the distal end of the stylus pen is performed, wherein the current status of the device includes at least one of determining whether the device is currently accessing a specific folder stored in the device, determining whether a message application is currently being executed in the device, or determining whether an idle screen is currently being displayed on the device; based on the identification of the current status of the device, retrieving a predefined action for the event invocation corresponding to the current status of the device; and performing the predefined action, wherein the predefined action includes at least one of executing an e-mail application when the device is currently accessing the specific folder stored in the device, providing a box of frequently used symbols when the message application is currently being executed in the device, or providing a dialogue box relating to entering an airplane mode when the idle screen is currently being displayed on the device. ” (Fig 3ab-5ab and fig 6) with all other limitation cited in claims 9 and 12.

Milleret al US 20090113091 and electronic device with a stylus based inputs but does not disclose “identifying a current status of the device if the event invocation using the distal end of the stylus pen is performed, wherein the current status of the device includes at least one of determining whether the device is currently accessing a specific folder stored in the device, determining whether a message application is currently being executed in the device, or determining whether an idle screen is 
Oksanen disclose performing touch inputs on a touch device using a stylus with front and distal but does not disclose  “ identifying a current status of the device if the event invocation using the distal end of the stylus pen is performed, wherein the current status of the device includes at least one of determining whether the device is currently accessing a specific folder stored in the device, determining whether a message application is currently being executed in the device, or determining whether an idle screen is currently being displayed on the device; based on the identification of the current status of the device, retrieving a predefined action for the event invocation corresponding to the current status of the device; and performing the predefined action, wherein the predefined action includes at least one of executing an e-mail application when the device is currently accessing the specific folder stored in the device, providing a box of frequently used symbols when the message application is currently being executed in the device, or providing a dialogue box relating to entering an airplane mode when the idle screen is currently being displayed on the device.“. 
For at least these reasons the cited references do not read on the claimed invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/20/021Primary Examiner, Art Unit 2692